NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS ANTONIO MORENO                           No.    15-71811
HERNANDEZ, AKA Carlos Antonio
Moreno, AKA Tony Moreno, AKA Carlo A.           Agency No. A036-277-695
Moreno Hernandez, AKA Carlos Moreno
Hernandez,
                                                MEMORANDUM*
                Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**


Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Carlos Antonio Moreno Hernandez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s (“IJ”) decision finding him inadmissible and

denying his request for a continuance. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the agency’s denial of a motion to continue,

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008), and review de

novo questions of law, Vinh Tan Nguyen v. Holder, 763 F.3d 1022, 1027 (9th Cir.

2014). We deny in part and grant in part the petition for review, and remand.

      The agency did not abuse its discretion in denying Moreno Hernandez’s

motion for a continuance where he failed to show good cause. See 8 C.F.R §

1003.29 (IJ has authority to grant continuance upon showing of good cause);

Salviejo-Fernandez v. Gonzales, 455 F. 3d 1063, 1067-68 (9th Cir. 2006)

(conviction under California Health and Safety Code § 11366 is an aggravated

felony); Sandoval-Luna, 526 F.3d at 1247 (no good cause for continuance where

relief from removal was not available).

      The agency did not have the benefit of our decision in Ramirez-Contreras v.

Sessions, 858 F.3d 1298 (9th Cir. 2017), holding that California Vehicle Code §

2800.2(a) is not a crime involving moral turpitude, when it determined that

Moreno Hernandez’s conviction under § 2800.2(a) was categorically a crime

involving moral turpitude. We therefore remand because Moreno Hernandez is not

inadmissible under 8 U.S.C. § 1182(a)(2)(A)(i)(I). See Ramirez-Contreras, 853

F.3d at 1306 (holding § 2800.2 is indivisible).


                                          2                                     15-71811
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               15-71811